



Exhibit 10.1
THE ALTRIA GROUP, INC.
2015 PERFORMANCE INCENTIVE PLAN


RESTRICTED STOCK UNIT AGREEMENT
FOR ALTRIA GROUP, INC. COMMON STOCK
(January 30, 2018)


ALTRIA GROUP, INC. (the “Company”), a Virginia corporation, hereby grants to the
employee identified in the 2018 Stock Award section of the Award Statement (the
“Employee”) under the Altria Group, Inc. 2015 Performance Incentive Plan (the
“Plan”) a Restricted Stock Unit Award (the “Award”) dated January 30, 2018 (the
“Award Date”), with respect to the number of shares of the Common Stock of the
Company (the “Common Stock”) set forth in the 2018 Stock Award section of the
Award Statement (the “RSUs”), all in accordance with and subject to the
following terms and conditions of this Restricted Stock Unit Agreement (the
“Agreement”):


1.    Condition to Award. As applicable and in the sole discretion of the
Company or its delegate, this Award may be contingent on, and in consideration
of, the execution of a Confidentiality and Non-Competition Agreement by the
Employee. In the event the Employee is required to execute a Confidentiality and
Non-Competition Agreement, the Company or its delegate will so notify the
Employee as soon as practicable after the Award Date. If the Employee does not
execute the Confidentiality and Non-Competition Agreement within a reasonable
time frame established by the Company or its delegate, but no later than 90 days
after the Confidentiality and Non-Competition Agreement is provided to the
Employee, this Agreement will be null and void with respect to the Employee and
the Employee will forfeit any and all rights to the Award.    


2.    Normal Vesting. Subject to Section 1 above and Section 3 below, the RSUs
shall become fully vested on the vesting date set forth in the 2018 Stock Award
section of the Award Statement (the “Vesting Date”), provided that the Employee
remains an employee of the Company (or a subsidiary or affiliate) during the
entire period commencing on the Award Date and ending on the Vesting Date.


3.    Accelerated Vesting and Forfeiture. In the event of the termination of the
Employee’s employment with the Company (and with all subsidiaries and affiliates
of the Company) prior to the Vesting Date due to death, Disability or Normal
Retirement, the RSUs shall become fully vested on the date of such termination
of employment.


If the Employee’s employment with the Company (and with all subsidiaries and
affiliates of the Company) is terminated for any reason other than death,
Disability or Normal Retirement prior to the Vesting Date, the Employee shall
forfeit all rights to the RSUs immediately after termination of employment. For
this purpose, a termination of employment shall include the sale of a subsidiary
that employs the Employee. Notwithstanding the foregoing, upon a termination of
employment described in this paragraph, the Compensation Committee of the Board
of Directors of the Company (the “Compensation Committee”) may, in its sole
discretion, vest some or all of the RSUs.


In addition, in the event of a “Change in Control” within the meaning of the
Plan, the RSUs shall become vested and payable in the circumstances and in the
manner specified in section 6(a) of the Plan and Section 9 below.


4.    Voting and Dividend Rights. The Employee does not have the right to vote
the RSUs or receive dividends prior to the date, if any, that the shares of
Common Stock underlying the RSUs are paid to the Employee pursuant to the terms
hereof. However, unless otherwise determined by the Compensation Committee, the
Employee shall receive cash payments (less applicable withholding taxes) in lieu
of dividends otherwise payable with respect to shares of Common Stock equal in
number to the RSUs that have not been forfeited, as such dividends are paid.




--------------------------------------------------------------------------------







5.    Transfer Restrictions. This Award and the RSUs are non-transferable and
may not be assigned, hypothecated or otherwise pledged and shall not be subject
to execution, attachment or similar process. Upon any attempt to effect any such
disposition, or upon the levy of any such process, the Award shall immediately
become null and void and the RSUs shall be forfeited. These restrictions shall
not apply, however, to any payments received pursuant to Section 8 below. If the
Employee is a resident of Canada, the Employee acknowledges that the shares of
Common Stock that the Employee receives pursuant to Section 8 are subject to a
restriction on the first trade under Canadian securities laws.  As a result, the
Employee acknowledges that any first trade of such shares of Common Stock must
be made (a) through an exchange, or a market, outside of Canada, (b) to a person
or company outside of Canada or (c) otherwise in compliance with applicable
Canadian securities laws.


6.    Withholding Taxes. The Company is authorized to satisfy any withholding
taxes arising in connection with this Award by (a) deducting the number of RSUs
having an aggregate value equal to the amount of withholding taxes due, or (b)
the remittance of the required amounts from any proceeds realized upon the
open-market sale of the Common Stock received in payment of vested RSUs by the
Employee. The Company is authorized to satisfy any withholding taxes arising
from the payment of cash in lieu of dividends pursuant to Section 4 by
withholding the required amounts from such cash payment. The Company is also
authorized to satisfy any withholding taxes referred to in this paragraph by
requiring a cash payment from the Employee or by withholding from other payments
due to the Employee. If the Employee is covered by a Company tax equalization
policy, the Employee also agrees to pay to the Company any additional
hypothetical tax obligation calculated and paid under the terms and conditions
of such tax equalization policy.


7.    Death of Employee. If any of the RSUs shall vest upon the death of the
Employee, any Common Stock received in payment of the vested RSUs shall be
registered in the name of the estate of the Employee except that, to the extent
permitted by the Compensation Committee, if the Company shall have received in
writing a beneficiary designation, the Common Stock shall be registered in the
name of the designated beneficiary.


8.    Payment of RSUs. The RSUs granted pursuant to this Award represent an
unfunded and unsecured promise of the Company, subject to the vesting and other
terms of this Agreement, to issue to the Employee the number of shares of the
Common Stock underlying the vested RSUs. Except as otherwise expressly provided
in the 2018 Stock Award section of the Award Statement, this Agreement and the
Plan, such issuance shall be made to the Employee (or, in the event of his or
her death to the Employee’s estate or beneficiary as provided above) as soon as
practicable following the vesting of the RSUs pursuant to Section 2 or 3 and by
the later of December 31 of the year of such vesting or two and a half months
after such vesting. Notwithstanding the foregoing, the RSUs shall be settled in
the form of cash rather than shares of Common Stock if such form of settlement
is specified in the Award Statement.


9.    Special Payment Provisions. This Agreement shall be construed in a manner
consistent with section 409A of the Internal Revenue Code and the regulations
thereunder (“Code section 409A”). If the Employee will become eligible for
Retirement (a) for RSUs with a Vesting Date between January 1 and March 15,
before the calendar year preceding the Vesting Date and (b) for RSUs with a
Vesting Date after March 15, before the calendar year in which such Vesting Date
occurs, then notwithstanding anything in this Agreement to the contrary, the
following provisions shall apply:


(i)    If the Employee is a “specified employee” within the meaning of Code
section 409A, any payment of RSUs under Section 8 that is on account of his or
her separation from service shall be delayed until the earlier of six months
following such separation from service or the Employee’s death.


(ii)    In the event of a “Change in Control” under section 6(b) of the Plan
that is not also a “change in control event” with the meaning of Treas. Reg.
§1.409A-3(i)(5)(i), any RSUs that would otherwise become vested and paid
pursuant to section 6(a) of the Plan upon such Change in Control shall become


2

--------------------------------------------------------------------------------





vested, but shall not be paid upon such Change in Control, and shall instead be
paid at the time the RSUs would otherwise be paid pursuant to this Agreement.


(iii)    In the event of a sale of a subsidiary that is treated under Section 3
as a termination of the Employee’s employment but that is not a “separation from
service” within the meaning of Code section 409A, any RSUs that become vested
pursuant to Section 3 shall not be paid upon such accelerated vesting, but shall
instead be paid at the time the RSUs would otherwise be paid pursuant to this
Agreement.


10.    Board Authorization in the Event of Restatement. Notwithstanding anything
in this Agreement to the contrary, if the Board of Directors of the Company or
an appropriate Committee of the Board determines that, as a result of a
restatement of the Company’s financial statements, the Employee has received
greater compensation in connection with the Award than would been received
absent the incorrect financial statements, the Board or Committee, in its
discretion, may take such action with respect to this Award as it deems
necessary or appropriate to address the events that gave rise to the restatement
and to prevent its recurrence. Such action may include, to the extent permitted
by applicable law, causing the full or partial cancellation of this Award and,
with respect to RSUs that have vested, requiring the Employee to repay to the
Company the full or partial Fair Market Value of the Award determined at the
time of vesting, and the Employee agrees by accepting this Award that the Board
or Committee may make such a cancellation, impose such a repayment obligation,
or take other necessary or appropriate actions in such circumstances.


11.    Other Terms and Definitions. The terms and provisions of the Plan (a copy
of which will be furnished to the Employee upon written request to the Office of
the Corporate Secretary, Altria Group, Inc., 6601 West Broad Street, Richmond,
Virginia 23230) are incorporated herein by reference. To the extent any
provision of this Award is inconsistent or in conflict with any term or
provision of the Plan, the Plan shall govern. Capitalized terms not otherwise
defined herein have the meaning set forth in the Plan.


For purposes of this Agreement, (a) the term “Disability” means a disability
that entitles the Employee to benefits under the applicable long-term disability
insurance program of the Company or any subsidiary or affiliate of the Company,
(b) the term “Normal Retirement” means retirement from active employment with
the Company and any subsidiary or affiliate of the Company following both
attainment of age 65 and completion of five years of service with the Company,
its subsidiaries, and its affiliates, (c) the term “Retirement” means retirement
from active employment with the Company and any subsidiary or affiliate of the
Company following both attainment of age 55 and completion of five years of
service with the Company, its subsidiaries, and its affiliates, and (d) the
terms “termination of employment,” “separation from service,” and similar
references mean a separation from service within the meaning of Code section
409A with the Company and all of its subsidiaries and affiliates, which includes
circumstances in which the Employee is reasonably anticipated not to perform
further services with the Company and its affiliates or subsidiaries. Generally,
for purposes of this Agreement, (x) a “subsidiary” includes only any company in
which the Company, directly or indirectly, has a beneficial ownership interest
of greater than 50 percent and (y) an “affiliate” includes only any company that
(i) has a beneficial ownership interest, directly or indirectly, in the Company
of greater than 50 percent or (ii) is under common control with the Company
through a parent company that, directly or indirectly, has a beneficial
ownership interest of greater than 50 percent in both the Company and the
affiliate.


IN WITNESS WHEREOF, this Restricted Stock Unit Agreement has been duly executed
as of January 30, 2018.
 
ALTRIA GROUP, INC.
 
 
 
 
By:
/s/ W. HILDEBRANDT SURGNER, JR.
 
Name:
W. Hildebrandt Surgner, Jr.
 
Title:
Corporate Secretary
 
 
 





3